[Cite as Chalmers v. Ohio State Pentitentiary, 2009-Ohio-7024.]

                                                        Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us




TERONE CHALMERS

       Plaintiff

       v.

OHIO STATE PENITENTIARY

       Defendant

            Case No. 2007-09259

Judge Clark B. Weaver Sr.
Magistrate Steven A. Larson

JUDGMENT ENTRY




        {¶ 1} On September 21, 2009, the magistrate issued a decision recommending
judgment for defendant.
        {¶ 2} Civ.R. 53(D)(3)(b)(i) states, in part: “A party may file written objections to
a magistrate’s decision within fourteen days of the filing of the decision, whether or not
the court has adopted the decision during that fourteen-day period as permitted by
Civ.R. 53(D)(4)(e)(i).” No objections were filed.
        {¶ 3} The court determines that there is no error of law or other defect evident
on the face of the magistrate’s decision. Therefore, the court adopts the magistrate’s
decision and recommendation as its own, including findings of fact and conclusions of
law contained therein. Judgment is rendered in favor of defendant. Court costs are
assessed against plaintiff. The clerk shall serve upon all parties notice of this judgment
and its date of entry upon the journal.
Case No. 2007-09259                   -2-                  JUDGMENT ENTRY

                                     _____________________________________
                                     CLARK B. WEAVER SR.
                                     Judge

cc:


Christopher P. Conomy                  Terone Chalmers, #383-950
Assistant Attorney General             Ohio State Penitentiary
150 East Gay Street, 18th Floor        878 Coitsville-Hubbard Road
Columbus, Ohio 43215-3130              Youngstown, Ohio 44505

Magistrate Steven A. Larson

MR/cmd
Filed November 17, 2009
To S.C. reporter December 29, 2009